Citation Nr: 0721788	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  07-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.  The veteran's discharge documents reflect 
that he was awarded the Combat Infantryman's Badge, and that 
he had two years' prior active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which an evaluation of 50 
percent, and no greater, was awarded for service connected 
PTSD.

The veteran and his witness testified before the undersigned 
Veterans Law Judge in April 2007.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks entitlement an evaluation greater than 50 
percent for his service-connected PTSD.

The medical evidence shows that the veteran has a stroke in 
June 2005.  His speech was affected.  He has since been 
treated with physical and speech therapy.  

The appellant and the veteran testified before the 
undersigned Veterans Law Judge that the veteran's mind was 
clear and that, while he has a speech impediment, he could 
hear and understand what was being said, and that he was 
capable of acknowledging "yes" or "no" by nodding or 
shaking his head.

The most recent VA examination of record is dated in March 
2006, which was after the stroke but apparently prior to 
significant improvement in his condition.  The examiner noted 
that the veteran presented with significant motor and 
cognitive defects and was unable to communicate.  The 
appellant answered all of the examiner's questions.  While 
the appellant's assistance may continue to be necessary, it 
is also clear from the record that the veteran has recovered 
cognitive and some communication capability.  It is possible 
that with assistance, the veteran may now be better able to 
respond to answers concerning his subjective symptomatology 
of PTSD, which is a critical component of the examiner's 
understanding of the veteran's overall impairment.

A new VA examination should be conducted to determine the 
nature and extent of the service-connected PTSD.  In 
addition, current private and VA treatment records should be 
obtained.  See 38 C.F.R. § 3.159(c)4.




Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
the veteran has had for his stroke and 
its residuals, and for his service-
connected PTSD, including any and all 
treatment records from the St. Barnard 
Hospital, Rehabilitation Center Matthews 
E., and Clapton Clinic in Jonesboro, 
Arkansas, and by Drs. Ralph Joseph and 
Osborne of Walnut Ridge, and from the VA 
Medical Center (VAMC) in Memphis, 
Tennessee, and any other facility that 
the appellant or veteran identify.  Seek 
clarification of the names and addresses 
of these treatment facilities from the 
appellant, where necessary  

2.  Request a copy of the SSA decision 
finding the veteran unemployable.  

3.  For #1-2, obtain release of private 
medical records where appropriate and 
complete any and all follow-up indicated.  
Document all negative responses.

4.  After completion of #1-3 make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected PTSD.  All indicated tests and 
studies should be performed.  All steps 
should be made to accommodate the 
veteran's speech impediment.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination. The examiner should 
summarize the medical history, including 
the onset and course of PTSD; describe 
any current symptoms and manifestations 
attributed to the PTSD; and provide 
diagnoses for any and all psychiatric 
pathology manifested.

The examiner is requested to distinguish 
between neuropsychiatric symptoms that 
are attributable to the residuals of the 
veteran's stroke versus that which are 
attributable to the service-connected 
PTSD.  Where the symptomatology cannot be 
distinguished, the examiner should so 
clearly state.  

All opinions expressed must be supported 
by a complete rationale.  

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for his service connected 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, issue a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



